Citation Nr: 0614684	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to special monthly compensation on account of 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1980.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, ID.

Service connection is in effect for the following: post-
traumatic stress disorder (PTSD) for which a 30 percent 
rating is now assigned; fracture of the right femur and hip 
with degenerative joint disease, rated as 30 percent 
disabling; postoperative arthralgia of the right knee, rated 
as 20 percent disabling; right hip scar associated with 
fracture of the right femur and hip with degenerative 
arthritis, rated as 10 percent disabling; scrotal scarring, 
rated as 10 percent disabling; right thigh scar associated 
with fracture of the right femur and hip with degenerative 
joint disease, rated as 10 percent disabling; numbness and 
sensitivity of the right foot associated with the fracture of 
the right femur and hip with degenerative joint disease, 
rated as 10 percent disabling; right ankle/foot strain 
associated with the fracture of the right femur and hip with 
degenerative joint disease, rated as 10 percent disabling; 
and fracture of the left radius, rated as noncompensably 
disabling.

During the course of the current appeal, the RO has resolved 
the pending issue with regard to a right ankle disorder, and 
the veteran has specifically withdrawn that issue from the 
current appellate review.  Also, during the course of the 
current appeal, the rating assigned for PTSD was increased.  
However, that issue is not now and has not been part of the 
current appeal. 

However, throughout the appeal, in association with issue #1, 
the veteran and his representative have clearly raised and 
have argued with regard to issue #2, which has not yet been 
fully addressed by the RO to the extent that pertinent 
regulations have been provided, etc.; however, is 
inextricably intertwined therewith, can be construed to have 
been part of the NOD and Substantive Appeal, and must be 
addressed when the rating is considered for the erectile 
dysfunction disability and in the context of this appeal.

Issue # 2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is in the file for an equitable 
resolution of issue # 1 at this time.

2.  Evidence of record and medical opinion supports that the 
veteran's current erectile dysfunction disability is the 
result of and/or has been otherwise negatively impacted by 
his service-connected scrotal scar and PTSD.


CONCLUSION OF LAW

The veteran's erectile dysfunction disability is secondary to 
service-connected disability(ies).  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Prior clinical and evaluative materials are in the file for 
comparative purposes.

On VA special urological examination in April 2005, the 
examiner noted that a review had been undertaken of all of 
the veteran's clinical records.  It was noted that the 
veteran's history and clinical findings on another recent VA 
examination appeared to be consistent with neuropathic pain 
related to scrotal scarring.  It was noted that, however, it 
was more difficult to address the issue of erectile 
dysfunction as it might relate to the painful scrotum.  In 
that regard, it was noted that the veteran also had other 
risk factors (i.e., his mental health problems).  He stated 
that he had not been getting nighttime erections which 
suggested an organic cause.  However, even with the limited 
information the examiner opined that "it is certainly 
possible that his painful scrotum is inhibiting his function, 
but without interviewing or examining the patient myself, it 
is impossible to render a decision without resorting to 
speculation".

Accordingly, about two weeks later, another urological 
examination was undertaken.  Among historical information, 
given without prompting, the veteran stated that infrequently 
he would get nighttime erections and they would awaken him 
because they were so painful.  The examiner noted that this 
was not previously of record, and was particularly important 
as it supported his contention as to a relationship to the 
scrotal injury.  The examiner described the current findings 
and concluded that he had:

(1) sexual dysfunction related to painful 
scrotum/scar, probably exacerbated by 
associated anxiety; (2) chronic scrotal 
pain reminiscent of reflex sympathetic 
dystrophy from scrotal compression; (3) 
probable genitofemoral neuropathy and 
neuropathy of the perineal branch of the 
pudendal nerve.

Therefore, it is more likely than not 
that the patient's sexual dysfunction is 
a direct result of traumatic injury to 
his scrotum and resultant pain syndrome.  
(emphasis added).

A VA psychiatric evaluation in May 2005 noted that his PTSD 
has had an impact on his relationship with his fiancee.

On review of the aggregate evidence, the Board finds that the 
evidence and medical opinion is reasonably adequate to 
sustain a grant of service connection for a disability 
involving erectile dysfunction secondary to the other already 
service-connected scrotal scar and also perhaps negatively 
impacted by his service-connected PTSD disability.  A doubt 
having been raised in this regard which must be resolved in 
his favor, service connection is granted.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

The grant herein of service connection for erectile 
dysfunction changes the basic nature of the claim encompassed 
in issue #2.

The aforementioned grant of service connection for the 
veteran's erectile problems was based on a primary premise 
that they were organic in nature, although there appear to be 
some pain problems at least in association with the scrotal 
scars.  However, there is also another element, a possible 
nonorganic impact rendered by his mental health disability, 
also service connected.

For organic erectile dysfunction, rating is by analogy, to 
"penis, deformity, with loss of erectile power", Diagnostic 
Code 7522. See 38 C.F.R. § 4.20 (2005).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
The medical evidence does not indicate any finding of 
deformity of the penis.  Where the criteria for a compensable 
rating under a diagnostic code are not met, as here, a 
noncompensable rating is awarded.  See 38 C.F.R. § 4.31 
(2005).

The Board additionally observes that in addition to being 
potentially entitled to being compensated for his erectile 
dysfunction, he may well be entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for loss of use of a creative organ.

However, it appears that the erectile dysfunction has not 
been quantitatively and qualitatively measured by VA 
examiners in the context of special monthly compensation 
requirements.

The veteran is entitled to consideration of all of the 
pertinent evidence in this regard to include a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
He should 
be asked 
to 
provide 
any 
evidence 
he may 
have 
available 
with 
regard to 
his 
erectile 
dysfuncti
on 
particula
rly as it 
relates 
to loss 
of use of 
a 
creative 
organ; 
the RO 
should 
assist as 
possible 
and 
reasonabl
e.

2.  The 
veteran 
should be 
reexamine
d by VA, 
to 
include 
all 
applicabl
e testing 
procedure
s, to 
determine 
whether 
he has 
loss of 
use of a 
creative 
organ 
under the 
tenets of 
special 
monthly 
compensat
ion.  The 
entire 
evidentia
ry file 
should be 
reviewed 
by the 
examiner, 
and the 
opinion 
should be 
provided 
as to the 
nature of 
the 
symptoms 
and the 
extent of 
functiona
l impact 
in all 
pertinent 
contexts.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


